       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 1 of 8




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   A LIMITED LIABILITY COMPANY
     Esplanade Center III, Suite 700
 4   2415 East Camelback Road
 5   Phoenix, Arizona 85016
     602.510.9409 (tel.)
 6
     Attorneys for Plaintiff THERESA BROOKE
 7
 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA
10
     THERESA BROOKE, a married woman                 Case No:
11   dealing with her sole and separate claim,
                                                     COMPLAINT FOR DAMAGES,
12                        Plaintiff,                 DECLARLATORY RELIEF AND
13                                                   INJUNCTIVE RELIEF FOR
     vs.                                             VIOLATIONS OF AMERICANS
14                                                   WITH DISABILITIES ACT AND
     HAMCOR INVESTMENTS LLC, a                       UNRUH CIVIL RIGHTS ACT
15
     California limited liability company dba
16   Hampton Inn Fremont,                            (JURY TRIAL DEMANDED)
17                         Defendant.
18
            Plaintiff Theresa Marie Brooke alleges:
19
                                               PARTIES
20
            1.     Plaintiff Theresa Brooke is a married woman currently residing in Pinal
21
     County, Arizona and has an office in San Jose, California for purposes of ADA-related
22
     testing and business. Plaintiff is and, at all times relevant hereto, has been legally
23
     disabled, confined to a wheel chair, and is therefore a member of a protected class
24
     under the ADA, 42 U.S.C. § 12102(2), the regulations implementing the ADA set forth
25
     at 28 CFR §§ 36.101 et seq., the California Unruh Civil Rights Act. Plaintiff ambulates
26
     with the aid of a wheelchair due to the loss of a leg.
27
28
       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 2 of 8




 1          2.     Defendant, Hamcor Investments LLC, owns and/or operates and does
 2   business as the hotel, Hampton Inn Fremont located at 46500 Landing Parkway in
 3   Fremont, California. Defendant’s hotel is a public accommodation pursuant to 42
 4   U.S.C. § 12181(7)(A), which offers public lodging services. On information and belief,
 5   Defendant’s hotel was renovated after March 15, 2012.
 6                                  SUMMARY OF ALLEGATIONS
 7          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
 8   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
 9   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
10   Rights Act (“Unruh”), California Civil Code §§51, 52. Specifically, Plaintiff brings this
11   action because Defendant’s hotel does not comply with Section 503 of the 2010
12   Standards of Accessible Design; Defendant does not have an access aisle that is
13   compliant with Section 503.
14                                          JURISDICTION
15          4.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
16   U.S.C. § 12188. The Court has supplemental jurisdiction over the state law claims. 28
17   U.S.C. § 1367.
18          5.     Plaintiff’s claims asserted herein arose in this judicial district and
19   Defendant does substantial business in this judicial district.
20          6.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
21   in that this is the judicial district in which a substantial part of the acts and omissions
22   giving rise to the claims occurred.
23                                          ALLEGATIONS
24          7.     Plaintiff formerly worked in the hospitality industry and her husband
25   works in the travel industry. She and her husband are avid travelers to California for
26   purposes of leisure travel, court-related hearings, conferences and inspections, and to
27   “test” whether various hotels across the Country comply with disability access laws.
28


                                                2
       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 3 of 8




 1   She has been to California countless times over the past few years for purposes of
 2   checking ADA compliance, leisure travel, and court-related conferences.
 3          8.     In early March of this year, Plaintiff and her husband took a trip to the
 4   Bay Area for purposes of visiting her San Jose office and to engage in ADA testing at
 5   various hotels across the Bay Area. She anticipates re-visiting the Bay Area multiple
 6   times over the next year for purposes of further ADA testing, leisure travel and
 7   attending Court-related conferences, hearings and the like.
 8          9.     During Plaintiff’s trip, she visited Defendant’s hotel and stopped at
 9   Defendant’s passenger loading zone directly in front of the lobby. The passenger
10   loading zone is the area directly in front of the lobby that persons generally park for a
11   short period while checking in or loading luggage.
12          10.    Plaintiff could not access Defendant’s lobby because the passenger
13   loading zone did not have an access aisle that complies with Section 503 of the
14   Standards. An access aisle is necessary to mark where other cars should not park,
15   thereby creating a clear path to the lobby for a person in a wheelchair.
16          11.    An illustration of a correct access aisle and compliant cut-out are provided
17   below, which was not provided by Defendant:
18
19
20
21
22
23
24
25
26
27
28


                                               3
       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 4 of 8




 1          12.    Deterred at the lack of equality and inability to even access the lobby,
 2   Plaintiff did not book a room.
 3          13.    Plaintiff is deterred from visiting Defendant’s hotel in the future until and
 4   unless Defendant remedies the barrier referenced above. Plaintiff will visit Defendant’s
 5   hotel during one of the several anticipated trips she has to the Bay Area in the coming
 6   year, but only if Defendant decides to remedy the barrier.
 7          14.    It is readily achievable to modify the hotel to provide an access aisle.
 8          15.    Without injunctive relief, Plaintiff and others will continue to be unable to
 9   independently use Defendant’s hotel in violation of her rights under the ADA.
10          16.    Other potential violations and barriers to entry at Defendant’s hotel may
11   be discovered during this litigation. It is Plaintiff’s intention to cure all ADA violations
12   at this hotel, so as to avoid piecemeal litigation, and she will amend this Complaint
13   pursuant to Doran if additional ADA violations are discovered in discovery or at the
14   Joint Site Inspection generally ordered in Northern District of California cases.
15                                   FIRST CAUSE OF ACTION
                    (Violation of Title III the Americans with Disabilities Act)
16
17      17. Plaintiff incorporates all allegations heretofore set forth.

18          18.    Defendant has discriminated against Plaintiff and others in that it has

19   failed to make its public lodging services fully accessible to, and independently usable

20   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §

21   121282(b)(2)(iv) and the 2010 Standards, as described above.

22          19.    Defendant has discriminated against Plaintiff in that it has failed to

23   remove architectural barriers to make its lodging services fully accessible to, and

24   independently usable by individuals who are disabled in violation of 42 U.S.C.

25   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the

26   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging

27   services nor result in an undue burden to Defendant.

28


                                                4
       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 5 of 8




 1          20.      In violation of the 2010 Standards, Defendant’s hotel passenger loading
 2   zone does not have a disability access aisle as required by Section 503 of the Standards.
 3          21.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
 4   as described above, is readily achievable by the Defendant. Id. Readily achievable
 5   means that providing access is easily accomplishable without significant difficulty or
 6   expense.
 7          22.      Defendant’s conduct is ongoing, and, given that Defendant has never fully
 8   complied with the ADA’s requirements that public accommodations make lodging
 9   services fully accessible to, and independently usable by, disabled individuals, Plaintiff
10   invokes her statutory right to declaratory and injunctive relief, as well as costs and
11   attorneys’ fees.
12          23.      Without the requested injunctive relief, specifically including the request
13   that the Court retain jurisdiction of this matter for a period to be determined after the
14   Defendant certifies that it is fully in compliance with the mandatory requirements of the
15   ADA that are discussed above, Defendant’s non-compliance with the ADA’s
16   requirements that its passenger loading zone be fully accessible to, and independently
17   useable by, disabled people is likely to recur.
18          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
19                a. A Declaratory Judgment that at the commencement of this action
20                   Defendant was in violation of the specific requirements of Title III of the
21                   ADA described above, and the relevant implementing regulations of the
22                   ADA, in that Defendant took no action that was reasonably calculated to
23                   ensure that all of its passenger loading zone is fully accessible to, and
24                   independently usable by, disabled individuals;
25                b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
26                   applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
27                   and 28 CFR § 36.504(a) which directs Defendant to take all steps
28                   necessary to bring its passenger loading zone into full compliance with


                                                5
       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 6 of 8




 1                   the requirements set forth in the ADA, and its implementing regulations,
 2                   so that the passenger loading zone is fully accessible to, and
 3                   independently usable by, disabled individuals, and which further directs
 4                   that the Court shall retain jurisdiction for a period to be determined after
 5                   Defendant certifies that its passenger loading zone is fully in compliance
 6                   with the relevant requirements of the ADA to ensure that Defendant has
 7                   adopted and is following an institutional policy that will in fact cause
 8                   Defendant to remain fully in compliance with the law;
 9                c. Payment of costs and attorney’s fees;
10                d. The provision of whatever other relief the Court deems just, equitable and
11                   appropriate.
12                              SECOND CAUSE OF ACTION
          (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
13
14          24.      Plaintiff realleges all allegations heretofore set forth.
15          25.      Defendant has violated the Unruh by denying Plaintiff equal access to its
16   public accommodation on the basis of her disability as outlined above.
17          26.      Unruh provides for declaratory and monetary relief to “aggrieved
18   persons” who suffer from discrimination on the basis of their disability.
19          27.      Plaintiff has been damaged by the Defendant’s non-compliance with
20   Unruh.
21          28.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
22   relief as the Court considers appropriate, including monetary damages in an amount to
23   be proven at trial, but in no event less than $4,000.00.
24          29.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
25   amount to be proven at trial.
26          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
27
28


                                                  6
       Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 7 of 8




 1             a. A Declaratory Judgment that at the commencement of this action
 2                 Defendant was in violation of the specific requirements of Unruh; and
 3             b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 4                 applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
 5                 and 28 CFR § 36.504(a) which directs Defendant to take all steps
 6                 necessary to bring its passenger loading zone into full compliance with
 7                 the requirements set forth in the ADA, and its implementing regulations,
 8                 so that the passenger loading zone is fully accessible to, and
 9                 independently usable by, disabled individuals, and which further directs
10                 that the Court shall retain jurisdiction for a period to be determined after
11                 Defendant certifies that its passenger loading zone is fully in compliance
12                 with the relevant requirements of the ADA to ensure that Defendant has
13                 adopted and is following an institutional policy that will in fact cause
14                 Defendant to remain fully in compliance with the law;
15             c. Payment of costs and attorney’s fees;
16             d. For damages in an amount no less than $4,000.00; and
17             e. The provision of whatever other relief the Court deems just, equitable and
18                 appropriate.
19                                  DEMAND FOR JURY TRIAL
20          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
21   demands a jury trial on issues triable by a jury.
22
23          RESPECTFULLY SUBMITTED this 20th day of April, 2020.
24                                              /s/ P. Kristofer Strojnik
25                                              P. Kristofer Strojnik (242728)
                                                Attorneys for Plaintiff
26
27
28


                                               7
     Case 4:20-cv-02742-KAW Document 1 Filed 04/21/20 Page 8 of 8




 1                                     VERIFICATION
 2      I declare under penalty of perjury that the foregoing is true and correct.
 3
                      DATED this 19th day of April, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8
